   Case: 4:19-cv-02977-UNA Doc. #: 1 Filed: 11/06/19 Page: 1 of 1 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

LED Craft, Inc.,                                )
                                                )
      Plaintiff                                 )
                                                )
                                                )
                                                )
Melissa Carlil,                                 )      Case No. 4:19-cv-02977 UNA
                                                )
      Plaintiff.                                )
                                                )
                                                )


                                        ORDER

      On November 5, 2019, due to electronic case opening, the above numbered case

was inadvertently opened in error. Therefore, this case will be administratively closed.


      Case No. 4:19-cv-2977 UNA is hereby administratively closed.


      Dated this 6th day of November, 2019.



                                                GREGORY J. LINHARES,
                                                CLERK OF COURT

                                                By: /s/ Michele Crayton
                                                    Court Services Manager
